Order entered August 26, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00171-CR

                            LUIS TERRAZA DURAN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-82853-2011

                                           ORDER
       The Court GRANTS appellant’s August 24, 2015 motion to extend time to file his reply

brief. We ORDER appellant’s reply brief filed as of the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE